--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.37
 
BIG TREE GROUP, INC.
2013 EMPLOYEE AND CONSULTANT COMPENSATION PLAN


1.           Purpose.


1.1           Purpose. The purpose of the Big Tree Group, Inc. 2013 Employee and
Consultant Compensation Plan is to enable the Company to offer to its employees,
officers, directors and consultants whose past, present and/or potential
contributions to the Company and its Subsidiaries have been, are or will be
important to the success of the Company, an opportunity to acquire a proprietary
interest in the Company. The types of long-term incentive Awards that may be
provided under the Plan will enable the Company to respond to changes in
compensation practices, tax laws, accounting regulations and the size and
diversity of its businesses.


2.           Definitions.


2.1           Definitions. For purposes of the Plan, the following terms shall
be defined as set forth below:


(a)           “Agreement” means the agreement between the Company and the Holder
setting forth the terms and conditions of an Award under the Plan. Agreements
shall be in the form(s) attached hereto.


(b)           “Award” means Stock Options, Restricted Stock and/or other Stock
Based Awards awarded under the Plan.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(e)           “Committee” means the Board or any committee of the Board that the
Board may designate to administer the Plan or any portion thereof.  If no
Committee is so designated, then all references in this Plan to “Committee”
shall mean the Board.


(f)           “Common Stock” means the common stock of the Company, $0.001 par
value per share.


(g)           “Company” means Big Tree Group, Inc., a corporation organized
under the laws of the State of Florida.


(h)           “Disability” means physical or mental impairment as determined
under procedures established by the Committee for purposes of the Plan.


(i)           “Effective Date” means the date set forth in Section 12.1, below.

 
- 1 -

--------------------------------------------------------------------------------

 



(j)           “Fair Market Value”, means, as of any given date: (i) if the
Common Stock is listed on a national securities exchange, the closing price of
the Common Stock in the principal trading market for the Common Stock on such
date, as reported by the exchange (or on the last preceding trading date if such
security was not traded on such date); (ii) if the Common Stock is not listed on
a national securities exchange, but is traded in the over-the-counter market,
the closing bid price for the Common Stock on such date, as reported by the OTC
Bulletin Board or the OTC Markets Inc. or similar publisher of such quotations;
and (iii) if the fair market value of the Common Stock cannot be determined
pursuant to clause (i) or (ii) above, such price as the Committee shall
determine, in good faith.


(k)           “Holder” means a person who has received an Award under the Plan.


(l)           “Normal Retirement” means retirement from active employment with
the Company or any Subsidiary, other than for Cause or due to death or
disability, of a Holder who; (i) has reached the age of 65; (ii) has reached the
age of 62 and has completed five years of service with the Company; or (iii) has
reached the age of 60 and has completed 10 years of service with the Company.


(m)           “Other Stock-Based Award” means an Award under Section 9, below,
that is valued in whole or in part by reference to, or is otherwise based upon,
Common Stock.


(n)           “Parent” means any present or future “parent corporation” of the
Company, as such term is defined in Section 424(e) of the Code.


(o)           “Plan” means the Sunwin Stevia Internatoinal, Inc. 2013 Equity
Compensation Plan, as hereinafter amended from time to time.


(p)           “Repurchase Value” shall mean the Fair Market Value in the event
the Award to be repurchased under Section 10.2 is comprised of shares of Common
Stock and the difference between Fair Market Value and the Exercise Price (if
lower than Fair Market Value) in the event the Award is a Stock Option or Stock
Appreciation Right; in each case, multiplied by the number of shares subject to
the Award.


(q)           “Restricted Stock” means Common Stock, received under an Award
made pursuant to Section 8, below that is subject to restrictions under said
Section 8.


(r)           “SAR Value” means the excess of the Fair Market Value (on the
exercise date) over the exercise price that the participant would have otherwise
had to pay to exercise the related Stock Option, multiplied by the number of
shares for which the Stock Appreciation Right is exercised.


(s)           “Stock Appreciation Right” means the right to receive from the
Company, on surrender of all or part of the related Stock Option, without a cash
payment to the Company, a number of shares of Common Stock equal to the SAR
Value divided by the Fair Market Value (on the exercise date).


(t)           “Stock Option” or “Option” means any option to purchase shares of
Common Stock that is granted pursuant to the Plan.


(u)           “Subsidiary” means any present or future “subsidiary corporation”
of the Company, as such term is defined in Section 424(f) of the Code.



 
- 2 -

--------------------------------------------------------------------------------

 

3.           Administration.


3.1           Committee Membership. The Plan shall be administered by the Board
or a committee designated by the Board. Committee members shall serve for such
term as the Board may in each case determine, and shall be subject to removal at
any time by the Board. The Committee members, to the extent deemed to be
appropriate by the Board, shall be “non-employee directors” as defined in Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”).


3.2           Powers of Committee. The Committee shall have the authority and
responsibility to recommend to the Board for approval, Awards for Board members,
executive officers, non-executive employees and consultants of the Company,
pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock Appreciation
Rights, (iii) Restricted Stock, and/or (iv) Other Stock-Based Awards. For
purposes of illustration and not of limitation, the Committee shall have the
authority (subject to the express provisions of this Plan):


(a)           to select the officers, employees, directors and consultants of
the Company or any Subsidiary to whom Stock Options, Stock Appreciation Rights,
Restricted Stock, and/or Other Stock-Based Awards may from time to time be
awarded hereunder.


(b)           to determine the terms and conditions, not inconsistent with the
terms of the Plan or requisite Board approval, of any Award granted hereunder
including, but not limited to, number of shares, share exercise price or types
of consideration paid upon exercise of Stock Options and the purchase price of
Common Stock awarded under the Plan (including without limitation by a Holder’s
conversion of deferred salary or other indebtedness of the Company to the
Holder), such as other securities of the Company or other property, any
restrictions or limitations, and any vesting, exchange, surrender, cancellation,
acceleration, termination, exercise or forfeiture provisions, as the Committee
shall determine;


(c)           to determine any specified performance goals or such other factors
or criteria which need to be attained for the vesting of an Award granted
hereunder;


(d)           to determine the terms and conditions under which Awards granted
hereunder are to operate on a tandem basis and/or in conjunction with or apart
from other equity awarded under this Plan and cash Awards made by the Company or
any Subsidiary outside of this Plan; and


(e)           to determine the extent and circumstances under which Common Stock
and other amounts payable with respect to an Award hereunder shall be deferred
that may be either automatic or at the election of the Holder; and


3.3           Interpretation of Plan.


Subject to Section 11, below, the Committee shall have the authority to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall, from time to time, deem advisable, to interpret the terms
and provisions of the Plan and any Award issued under the Plan (and to determine
the form and substance of all Agreements relating thereto), and to otherwise
supervise the administration of the Plan. Subject to Section 11, below, all
decisions made by the Committee pursuant to the provisions of the Plan shall be
made in the Committee’s sole discretion, subject to Board authorization if
indicated, and shall be final and binding upon all persons, including the
Company, its Subsidiaries and Holders.

 
- 3 -

--------------------------------------------------------------------------------

 



4.           Stock Subject to Plan.


4.1           Number of Shares. The total number of shares of Common Stock
reserved and available for issuance under the Plan shall be two million
(2,000,000) shares. Shares of Common Stock under the Plan may consist, in whole
or in part, of authorized and unissued shares or treasury shares.  The number of
shares of Common Stock available for issuance under the Plan shall automatically
increase on the first trading day of January each calendar year during the term
of the Plan, beginning with fiscal year 2014, by an amount equal to one and
one-half percent (1.5%) of the total number of shares of Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed 150,000
shares of Common Stock.  If any share of Common Stock that have been granted
pursuant to a Stock Option ceases to be subject to a Stock Option, or if any
shares of Common Stock that are subject to any Stock Appreciation Right,
Restricted Stock, Deferred Stock Award, or Other Stock-Based Award granted
hereunder are forfeited or any such Award otherwise terminates without a payment
being made to the Holder in the form of Common Stock, such shares shall again be
available for distribution in connection with future grants and Awards under the
Plan.


4.2           Adjustment Upon Changes in Capitalization, Etc. In the event of
any dividend (other than a cash dividend) payable on shares of Common Stock,
stock split, reverse stock split, combination or exchange of shares, or other
similar event (not addressed in Section 4.3, below) occurring after the grant of
an Award, which results in a change in the shares of Common Stock of the Company
as a whole, (i) the number of shares issuable in connection with any such Award
and the purchase price thereof, if any, shall be proportionately adjusted to
reflect the occurrence of any such event and (ii) the Committee shall determine
whether such change requires an adjustment in the aggregate number of shares
reserved for issuance under the Plan or to retain the number of shares reserved
and available under the Plan in their sole discretion. Any adjustment required
by this Section 4.2 shall be made by the Committee, in good faith, subject to
Board authorization if indicated, whose determination will be final, binding and
conclusive.


4.3           Certain Mergers and Similar Transactions. In the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Awardees), (c) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Awardees. In the alternative, the successor
corporation may substitute equivalent Awards or provide substantially similar
consideration to Awardees as was provided to stockholders (after taking into
account the existing provisions of the Awards). The successor corporation may
also issue, in place of outstanding Shares of the Company held by the Holder,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Holder. In the event such successor
corporation (if any) refuses or otherwise declines to assume or substitute
Awards, as provided above, (i) the vesting of any or all Awards granted pursuant
to this Plan will accelerate immediately prior to the effective date of a
transaction described in this Section 4.3 and

 
- 4 -

--------------------------------------------------------------------------------

 

(ii) any or all Stock Options granted pursuant to this Plan will become
exercisable in full prior to the consummation of such event at such time and on
such conditions as the Committee determines. If such Stock Options are not
exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee. Subject to any greater
rights granted to Awardees under the foregoing provisions of this Section 4.3,
in the event of the occurrence of any transaction described in this Section 4.3,
any outstanding Awards will be treated as provided in the applicable agreement
or plan of merger, consolidation, dissolution, liquidation, or sale of assets.


5.           Eligibility.


Awards may be made or granted to employees, officers, directors and consultants
who are deemed to have rendered or to be able to render significant services to
the Company or its Subsidiaries and who are deemed to have contributed or to
have the potential to contribute to the success of the Company. Notwithstanding
anything to the contrary contained in the Plan, Awards covered or to be covered
under a registration statement on Form S-8 may be made under the Plan only if
(a) they are made to natural persons, (b) who provide bona fide services to the
Company or its Subsidiaries, and (c) the services are not in connection with the
offer and sale of securities in a capital raising transaction, and do not
directly or indirectly promote or maintain a market for the Company’s
securities.


6.           Stock Options.


6.1           Grant and Exercise. Any Stock Option granted under the Plan shall
contain such terms, not inconsistent with this Plan as the Committee may from
time to time approve.


6.2           Terms and Conditions. Stock Options granted under the Plan shall
be subject to the following terms and conditions:


(a)           Option Term. The term of each Stock Option shall be fixed by the
Committee.


(b)           Exercise Price. The exercise price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee at the
time of grant and may not be less than 50% of the Fair Market Value on the day
of grant.


(c)           Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee and as set forth in Section 10, below. If the Committee provides, in
its discretion, that any Stock Option is exercisable only in installments, i.e.,
that it vests over time, the Committee may waive such installment exercise
provisions at any time at or after the time of grant in whole or in part, based
upon such factors as the Committee shall determine.
 
 
(d)           Method of Exercise. Subject to whatever installment, exercise and
waiting period provisions are applicable in a particular case, Stock Options may
be exercised in whole or in part at any time during the term of the Stock
Option, by giving written notice of exercise to the Company specifying the
number of shares of Common Stock to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, which shall be in cash or,
if provided in the Agreement, either in shares of Common Stock (including
Restricted Stock and other contingent Awards under this Plan) or partly in cash
and partly in such Common Stock, or such other means which the Committee
determines are consistent with the Plan’s purpose and applicable law.

 
- 5 -

--------------------------------------------------------------------------------

 

Cash payments shall be made by wire transfer, certified or bank check or
personal check, in each case payable to the order of the Company; provided,
however, that the Company shall not be required to deliver certificates for
shares of Common Stock with respect to which an Option is exercised until the
Company has confirmed the receipt of good and available funds in payment of the
purchase price thereof. Payments in the form of Common Stock shall be valued at
the Fair Market Value on the date prior to the date of exercise. Such payments
shall be made by delivery of stock certificates in negotiable form that are
effective to transfer good and valid title thereto to the Company, free of any
liens or encumbrances. A Holder shall have none of the rights of a stockholder
with respect to the shares subject to the Option until such shares shall be
transferred to the Holder upon the exercise of the Option.


(e)           Transferability. Except as may be set forth in the Agreement, no
Stock Option shall be transferable by the Holder other than by will or by the
laws of descent and distribution, and all Stock Options shall be exercisable,
during the Holder’s lifetime, only by the Holder (or, to the extent of legal
incapacity or incompetency, the Holder’s guardian or legal representative).


(f)           Termination by Reason of Death. If a Holder’s employment by the
Company or a Subsidiary terminates by reason of death, any Stock Option held by
such Holder, unless otherwise determined by the Committee at the time of grant
and set forth in the Agreement, shall thereupon automatically terminate, except
that the portion of such Stock Option that has vested on the date of death may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Holder under the will of the Holder, for a period of one year (or
such other greater or lesser period as the Committee may specify at grant) from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.


(g)           Termination by Reason of Disability. If a Holder’s employment by
the Company or any Subsidiary terminates by reason of Disability, any Stock
Option held by such Holder, unless otherwise determined by the Committee at the
time of grant and set forth in the Agreement, shall there upon automatically
terminate, except that the portion of such Stock Option that has vested on the
date of termination may thereafter be exercised by the Holder for a period of
one year (or such other greater or lesser period as the Committee may specify at
the time of grant) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.


(h)           Other Termination. Subject to the provisions of Section 13, below,
and unless otherwise determined by the Committee at the time of grant and set
forth in the Agreement, if a Holder is an employee of the Company or a
Subsidiary at the time of grant and if such Holder’s employment by the Company
or any Subsidiary terminates for any reason other than death or Disability, the
Stock Option shall thereupon automatically terminate, except that if the
Holder’s employment is terminated by the Company or a Subsidiary without cause
or due to normal retirement, then the portion of such Stock Option that has
vested on the date of termination of employment may be exercised for the lesser
of three months after termination of employment or the balance of such Stock
Option’s term.


(i)           Buyout and Settlement Provisions. The Committee may at any time,
subject to Board authorization, if indicated, offer to repurchase a Stock Option
previously granted, based upon such terms and conditions as the Committee shall
establish and communicate to the Holder at the time that such offer is made.

 
- 6 -

--------------------------------------------------------------------------------

 



7.           Stock Appreciation Rights.


7.1           Grant and Exercise. The Committee, subject to Board authorization,
if indicated, may grant Stock Appreciation Rights to participants who have been,
or are being granted, Stock Options under the Plan as a means of allowing such
participants to exercise their Stock Options without the need to pay the
exercise price in cash. A Stock Appreciation Right may be granted either at or
after the time of the grant of such Stock Option.


7.2           Terms and Conditions. Stock Appreciation Rights shall be subject
to the following terms and conditions:


(a)           Exercisability. Stock Appreciation Rights shall be exercisable as
shall be determined by the Committee and set forth in the Agreement.


(b)           Termination. A Stock Appreciation Right shall terminate and shall
no longer be exercisable upon the termination or exercise of the related Stock
Option.


(c)           Method of Exercise. Stock Appreciation Rights shall be exercisable
upon such terms and conditions as shall be determined by the Committee and set
forth in the Agreement and by surrendering the applicable portion of the related
Stock Option. Upon such exercise and surrender, the Holder shall be entitled to
receive a number of shares of Common Stock equal to the SAR Value divided by the
Fair Market Value on the date the Stock Appreciation Right is exercised.


(d)           Shares Affected Upon Plan. The granting of a Stock Appreciation
Right shall not affect the number of shares of Common Stock available for Awards
under the Plan. The number of shares available for Awards under the Plan will,
however, may be reduced by the number of shares of Common Stock acquirable upon
exercise of the Stock Option to which such Stock Appreciation Right relates.


8.           Restricted Stock.


8.1           Grant. Shares of Restricted Stock may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee, subject to
Board authorization, if indicated, shall determine the eligible persons to whom,
and the time or times at which, grants of Restricted Stock will be awarded, the
number of shares to be awarded, the price (if any) to be paid by the Holder, the
time or times within which such Awards may be subject to forfeiture
(“Restriction Period”), the vesting schedule and rights to acceleration thereof,
and all other terms and conditions of the Awards.


8.2           Terms and Conditions. Each Restricted Stock Award shall be subject
to the following terms and conditions:



 
- 7 -

--------------------------------------------------------------------------------

 

(a)           Certificates. Restricted Stock, when issued, will be represented
by a stock certificate or certificates registered in the name of the Holder to
whom such Restricted Stock shall have been awarded. During the Restriction
Period, certificates representing the Restricted Stock and any securities
constituting Retained Distributions (as defined below) shall bear a legend to
the effect that ownership of the Restricted Stock (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
Agreement. Such certificates shall be deposited by the Holder with the Company,
together with stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained Distributions that
shall be forfeited or that shall not become vested in accordance with the Plan
and the Agreement.


(b)           Rights of Holder. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Stock, to receive and retain all regular
cash dividends and other cash equivalent distributions as the Board may in its
sole discretion designate, pay or distribute on such Restricted Stock and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Stock, with the exceptions that (i) the Holder
will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Stock until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled; (ii) the Company will retain custody of the stock
certificate or certificates representing the Restricted Stock during the
Restriction Period; (iii) other than regular cash dividends and other cash
equivalent distributions as the Board may in its sole discretion designate, pay
or distribute, the Company will retain custody of all distributions (“Retained
Distributions”) made or declared with respect to the Restricted Stock (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Stock) until such time, if ever,
as the Restricted Stock with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested and with respect to
which the Restriction Period shall have expired; (iv) a breach of any of the
restrictions, terms or conditions contained in this Plan or the Agreement or
otherwise established by the Committee with respect to any Restricted Stock or
Retained Distributions will cause a forfeiture of such Restricted Stock and any
Retained Distributions with respect thereto.


(c)           Vesting; Forfeiture. Upon the expiration of the Restriction Period
with respect to each Award of Restricted Stock and the satisfaction of any other
applicable restrictions, terms and conditions (i) all or part of such Restricted
Stock shall become vested in accordance with the terms of the Agreement, subject
to Section 10, below, and (ii) any Retained Distributions with respect to such
Restricted Stock shall become vested to the extent that the Restricted Stock
related thereto shall have become vested, subject to Section 10, below. Any such
Restricted Stock and Retained Distributions that do not vest shall be forfeited
to the Company and the Holder shall not thereafter have any rights with respect
to such Restricted Stock and Retained Distributions that shall have been so
forfeited.



 
- 8 -

--------------------------------------------------------------------------------

 

9.           Other Stock-Based Awards.


Other Stock-Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, shares of Common Stock, as deemed by
the Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, shares of Common Stock awarded which are not
subject to any restrictions or conditions, or other rights convertible into
shares of Common Stock and Awards valued by reference to the value of securities
of or the performance of specified Subsidiaries. Other Stock-Based Awards may be
awarded either alone or in addition to or in tandem with any other Awards under
this Plan or any other plan of the Company. Each other Stock-Based Award shall
be subject to such terms and conditions as may be determined by the Committee.


10.           Accelerated Vesting and Exercisability.


10.1           Non-Approved Transactions. If any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as referred in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities in one or
more transactions, and the Board does not authorize or otherwise approve such
acquisition, then the vesting periods of any and all Stock Options and other
Awards granted and outstanding under the Plan shall be accelerated and all such
Stock Options and Awards will immediately and entirely vest, and the respective
holders thereof will have the immediate right to purchase and/or receive any and
all Common Stock subject to such Stock Options and Awards on the terms set forth
in this Plan and the respective agreements respecting such Stock Options and
Awards.


10.2           Approved Transactions. The Committee may, subject to Board
authorization, if indicated, in the event of an acquisition of substantially all
of the Company’s assets or at least 50% of the combined voting power of the
Company’s then outstanding securities in one or more transactions (including by
way of merger or reorganization) which has been approved by the Company’s Board
of Directors, (i) accelerate the vesting of any and all Stock Options and other
Awards granted and outstanding under the Plan, and (ii) require a Holder of any
Award granted under this Plan to relinquish such Award to the Company upon the
tender by the Company to Holder of cash in an amount equal to the Repurchase
Value of such Award.


11.           Amendment and Termination.


The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Agreement theretofore entered into hereunder, without the
Holder’s consent.


12.           Term of Plan.


12.1           Effective Date. The Plan shall become effective at such time as
the Plan is approved and adopted by the Company’s Board of Directors (the
“Effective Date”).


12.2           Termination Date. Unless otherwise terminated by the Board, this
Plan shall continue to remain effective until the earlier of ten (10) years from
the Effective Date or such time as no further Awards may be granted and all
Awards granted under the Plan are no longer outstanding.

 
- 9 -

--------------------------------------------------------------------------------

 



13.           General Provisions.


13.1           Written Agreements. Each Award granted under the Plan shall be
confirmed by, and shall be subject to the terms, of the Agreement executed by
the Company and the Holder. The Committee may terminate any Award made under the
Plan if the Agreement relating thereto is not executed and returned to the
Company within 10 days after the Agreement has been delivered to the Holder for
his or her execution.


13.2           Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Holder by the Company, nothing contained herein shall
give any such Holder any rights that are greater than those of a general
creditor of the Company.


13.3           Employees.
 
(a)           Engaging in Competition with the Company; Disclosure of
Confidential Information. If a Holder’s employment with the Company or a
Subsidiary is terminated for any reason whatsoever, and within three months
after the date thereof such Holder either (i) accepts employment with any
competitor of, or otherwise engages in competition with, the Company or (ii)
discloses to anyone outside the Company or uses any confidential information or
material of the Company in violation of the Company’s policies or any agreement
between the Holder and the Company, the Committee, in its sole discretion, may
require such Holder to return to the Company the economic value of any Award
that was realized or obtained by such Holder at any time during the period
beginning on that date that is six months prior to the date such Holder’s
employment with the Company is terminated.


(b)           Termination for Cause. If a Holder’s employment with the Company
or a Subsidiary is terminated for cause, subsequent to the grant of any Award
under this Plan to such employee, the Committee, in its sole discretion, may
require such Holder to return to the Company the economic value of any Award
that was realized or obtained by such Holder at any time following the grant
date of such Award.


(c)           No Right of Employment. Nothing contained in the Plan or in any
Award hereunder shall be deemed to confer upon any Holder who is an employee of
the Company or any Subsidiary any right to continued employment with the Company
or any Subsidiary, nor shall it interfere in any way with the right of the
Company or any Subsidiary to terminate the employment of any Holder who is an
employee at any time.


13.4.           Investment Representations; Company Policy. The Committee may
require each person acquiring shares of Common Stock pursuant to a Stock Option
or other Award under the Plan to represent to and agree with the Company in
writing that the Holder is acquiring the shares for investment without a view to
distribution thereof. Each person acquiring shares of Common Stock pursuant to a
Stock Option or other Award under the Plan shall be required to abide by all
policies of the Company in effect at the time of such acquisition and thereafter
with respect to the ownership and trading of the Company’s securities.


13.5           Additional Incentive Arrangements. Nothing contained in the Plan
shall prevent the Board from adopting such other or additional incentive
arrangements as it may deem desirable, including, but not limited to, the
granting of Stock Options and the Awarding of Common Stock and cash otherwise
than under the Plan; and such arrangements may be either generally applicable or
applicable only in specific cases.

 
- 10 -

--------------------------------------------------------------------------------

 





13.6           Withholding Taxes. Not later than the date as of which an amount
must first be included in the gross income of the Holder for Federal income tax
purposes with respect to any option or other Award under the Plan, the Holder
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any Federal, state and local taxes of any kind
required by law to be withheld or paid with respect to such amount. If permitted
by the Committee, tax withholding or payment obligations may be settled with
Common Stock, including Common Stock that is part of the Award that gives rise
to the withholding requirement. The obligations of the Company under the Plan
shall be conditioned upon such payment or arrangements and the Company or the
Holder’s employer (if not the Company) shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Holder from the Company or any Subsidiary.


13.7           Governing Law. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Florida.


13.8           Other Benefit Plans. Any Award granted under the Plan shall not
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or any Subsidiary and shall not affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to Awards under
this Plan).


13.9           Non-Transferability. Except as otherwise expressly provided in
the Plan or the Agreement, no right or benefit under the Plan may be alienated,
sold, assigned, hypothecated, pledged, exchanged, transferred, encumbered or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.


13.10           Applicable Laws. The obligations of the Company with respect to
all Stock Options and Awards under the Plan shall be subject to (i) all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including, without limitation, the Securities Act
of 1933, as amended, and (ii) the rules and regulations of any securities
exchange on which the Common Stock may then be listed.


13.11           Conflicts.  If any of the terms or provisions of any Agreement
conflicts with any terms or provisions of the Plan, then such terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of the Plan. Additionally, if any Agreement does not contain any
provision required to be included therein under the Plan, such provision shall
be deemed to be incorporated therein with the same force and effect as if such
provision had been set out at length therein.


13.12           Non-Registered Stock. The shares of Common Stock to be
distributed under this Plan have not been, as of the Effective Date, registered
under the Securities Act of 1933, as amended, or any applicable state or foreign
securities laws and the Company has no obligation to any Holder to register the
Common Stock or to assist the Holder in obtaining an exemption from the various
registration requirements, or to list the Common Stock on a national securities
exchange or any other trading or quotation system.

 
- 11 -

--------------------------------------------------------------------------------

 



Plan Amendments


 
Date Approved by Board
Date Approved by Stockholders, if necessary
 
Sections Amended
 
 
 
Description of Amendment(s)
                               




 
 

--------------------------------------------------------------------------------

 

FORM OF OPTION AWARD AGREEMENT


Big Tree Group, Inc.
South Part 1-101, Nanshe Area, Pengnan Industrial Park,
North Yingbinbei Road, Waisha Town, Longhu District,
Shantou, Guangdong, China


[DATE]
_________________
_________________
_________________


Re:           Stock Option


Dear __________:


We are pleased to advise you that, on [_______], the Board of Directors of Big
Tree Group, Inc. (the “Company”) authorized the Award to you of an option to
purchase [_______] shares of our common stock, par value $0.001 per share (the
“Option”), upon the following terms and conditions:


1.           The Option is granted in accordance with and subject to the terms
and conditions of the Company’s 2013 Employee and Consultant Compensation Plan
(the “Plan”).


2.           The Option is exercisable commencing on [__________] and
terminating at 5:00 pm New York, New York time on [__________].


3.           The price at which the Option may be exercised is $[_____] per
share.


4.           The Option is non-transferable and may be exercised, in whole or in
part, during the exercise period, only by you, except that upon your death, the
Option may be exercised strictly in accordance with the terms and conditions of
the Plan.


5.           The exercise price and number of shares issuable upon exercise of
the Option (the “Option Shares”) are subject to adjustment in accordance with
the Plan in the event of stock splits, dividends, reorganizations and similar
corporate events.


6.           If, neither the Option nor the Option Shares have been registered
under the Securities Act of 1933, as amended (the “Act”), and the Option Shares
may not be sold, assigned, pledged, transferred or otherwise disposed of absent
registration under the Act or the availability of an applicable exemption from
registration.  All certificates evidencing the Option Shares will contain a
legend describing this restriction on resale of the Option Shares. There is no
assurance that there will be a public market into which you may sell the Option
Shares or that you will be able to sell your Option Shares at a profit or at
all.


7.           In order to exercise the Option, you must provide us with written
notice that you are exercising all or a portion of your Option. The written
notice must specify the number of Option Shares that you are exercising your
Option for, and must be accompanied by the exercise price described in paragraph
3, above. Your Option Shares will be issued to you within approximately one week
following our receipt of your exercise notice and cleared funds evidencing the
exercise price.


8.           No rights or privileges of a stockholder of the Company are
conferred by reason of the grant of the Option to you. You will have no rights
of a stockholder until you have delivered your exercise notice to us and we have
received the exercise price of the Option in cleared funds.


You understand that the Plan contains important information about your Option
and your rights with respect to the Option. The Plan includes terms relating to
your right to exercise the Option; important restrictions on your ability to
transfer the Option or Option Shares; provisions relating to adjustments in the
number of Option Shares and the exercise price; and early termination of the
Option following the occurrence of certain events; including the termination of
your relationship with us. By signing below, you acknowledge your receipt of a
copy of the Plan. By acceptance of your Option, you agree to abide by the terms
and conditions of the Plan.


9.           Our business is subject to many risks and uncertainties. The
exercise of your Option is a speculative investment and there is no assurance
that you will realize a profit on the sale of Option Shares received upon
exercise of your Option.


10.           The Option will become effective upon your acknowledgment of the
terms and conditions of this Agreement and your delivery to us of a signed
counterpart of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
11.           This Agreement and Plan contain all of the terms and conditions of
your Option and supersedes all prior agreements or understandings relating to
your Option. This Agreement shall be governed by the laws of the State of
Colorado without regard to the conflicts of law provisions thereof.


12.           This Agreement may not be amended orally.


Very truly yours,


__________________________
Wei Lin
Chief Executive Officer


AGREED TO AND ACCEPTED THIS
_____ DAY OF ________ 20__




________________________________
(Signature)


_________________________________
(Print Name)